DIMOCK, District Judge.
This is a motion by relators pursuant to the Federal Rules of Civil Procedure, 28 U.S.C.—presumably Rule 34—for production of documents, records and files. While no final disposition has been made of the writ of habeas corpus herein, and while, therefore, that writ is still pending before this court, the hearings before the Special Inquiry Officer have been reopened for a limited purpose. See U. S. ex rel. Lee Kum Hoy v. Shaughnessy, 123 F.Supp. 674. It appears that these reopened proceedings are now pending before the administrative authorities. The material requested by relators is for use in the administrative proceedings. In the absence of proof that the Special Inquiry Officer has acted improperly with respect to any application by relators for discovery-this court is powerless. The motion is denied.